                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

Marion Parham
                                         Plaintiff,
v.                                                      Case No.: 1:18−cv−05316
                                                        Honorable Matthew F. Kennelly
Wexford Health Sources, Inc., et al.
                                         Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, March 19, 2019:


        MINUTE entry before the Honorable Matthew F. Kennelly: Rule 16(b) status
hearing held on 3/19/2019 with attorneys for both sides. Status hearing is continued to
4/23/2019 at 8:45 a.m. The defense of failure to exhaust is again stricken because there is
no factual allegation of how plaintiff failed to exhaust. Unless defendant pleads an
adequate defense by 3/20/2019, the Court will strike the defense with prejudice. Plaintiff
is directed to file a detailed position paper on exhaustion by 4/12/2019. Mailed notice.
(pjg, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
